*802ON MOTION ROE REHEARING.
A motion is filed by counsel for defendants in error in this case. It is therein contended that this court overlooked or disregarded the principle contended for by the defendants in error, that when the penal sum of the bond is reached or becomes exhausted, and demand has been made for the same and payment refused, it becomes a debt due, and legal interest is allowed only by way of damages for unjustly withholding the payment, just the same as any other debt. And movants also insist that the controlling question in the case is whether or not the penal sum of the bond can be extended by way of penalty at the rate of twenty per cent, per annum. It is said in the motion that the question above recited is, “the identical and direct issue raised in the exceptions filed by the county, and the McWhorter case, cited in the opinion, is no authority to sustain this proposition.” It is pointed out in the opinion, and it is still the opinion of this court, that the only question involved under the bill of exceptions, under the specific exceptions there made, is whether the court below erred in holding in its final decree that interest was to be computed at 7 per cent, per annum, and not at 20 per cent, as against the surety company. The language in the bill of exceptions is, “Wilcox County further excepts to the final decree in said case, in so far as it decrees against the American Surety Company of New York, in favor of Wilcox County, only seven per cent, per annum as interest from the 3rd day of September, 1923, and avers, as a matter of law, the interest charged should be twenty per cent, per annum.” The surety company raised no exceptions by direct or cross-bill of exceptions to the holding that interest should be computed from the 3rd day of September, 1923. There is no exception in the bill of exceptions filed by Wilcox County to the holding that interest should be computed from September 3, 1923. The rate of in-' térest was made the subject of attack in the bill of exceptions. And moreover, in a brief filed by the defendant in error it is expressly said: “If the court does not consolidate the two cases as requested, then the only question raised by the present bill of exceptions is because the court failed to charge the - surety company with interest at twenty per cent., and charged seven per cent.” Other questions might have been raised. Other exceptions might have been made; and the defendant in error might by direct *803bill of exceptions, or by cross-bill, have raised still other questions. But it seemed to this court then, and so seems now, in the light of the recitals of the bill of exceptions, and the statement in the brief referred Oto, that the only question for decision under this bill of exceptions was the one decided.' And for that decision direct controlling authority was cited. Motion denied.